DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the communications filed on 07 April 2022.
Claims 1-21 are currently pending and have been examined.

Previous Claim Rejections - 35 USC § 101
Independent claims 1, 8 and 15 have been amended to include the additional elements,  transforming the electronic document to display the verification badge in association with the assertion comprising altering one or more of a document object model and a cascading style sheet; and displaying the transformed electronic document within a graphical user interface displayed on a display system, the transformed electronic document including the verification badge in association with the assertion. The additional elements include the specific mechanism of transforming the electronic document to display the verification badge such that the claimed invention overcomes a problem rooted in computer technology. Considering the additional elements in combination, integrates the abstract idea into a practical application. Claims 1-21 are patent eligible.

Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shahulhameed (US 2017/0024700 A1) in view of Lewallen et al (US 6801224 B1)
Claims 1, 8 and 15:  Shahulhameed discloses a data verification system comprising: a computer system; and a document verifier in the computer system, computer program product for providing visual verification of electronic data, the computer program product comprising: a computer readable storage media; program code, stored on the computer readable storage media and a method for providing visual verification of electronic data, the method comprising (see [0013]: a method for displaying proof of employment data. [0030] Employment verification system 102. [0106-108]: Data processing system 900 may be used to implement one or more data processing systems in employment verification system 102 in FIG. 1. [0113]: computer readable program code executed by a processor):
accessing an electronic document (see [0093]: Process 700 begins when a user edits a user account to add in employment status (step 710). The employment status can be employment status with an employer, such as employer 106 of FIG. 1. User can have the employment status through interaction with a graphical user interface, such as user verification interface 116 of FIG. 1. [0094]: Process 700 determines whether an associated employer is identified within an associated employment services system); 
parsing the electronic document to identify an assertion about a person (see [0030]: Employment verification system 102 is used to perform operations with respect to user 104. The operations can be, for example but not limited to, at least one of providing verification of employment of user 104 by employers, such as employer 106, so that third parties, such as third party 108, can reasonably rely on assertions of employment made by user 104. As depicted, user 104 is a person who makes an assertion of current employment by, current association with, previous employment by, or previous association with an entity, such as employer 106. See [0093-0094]: Process 700 determines whether an associated employer is identified within an associated employment services system);
identifying an organization that maintains records capable of substantiating the assertion, wherein the organization comprises an independent third party (see [0043] According to an illustrative embodiment, employment verification system 102 can retrieve verified employment data 128 from third-party employment data 144 of third-party verification system 146. Third-party verification system 146 is a system under the control of an entity other than employment services provider 140 that is used to verify or validate the employment history of user 104 with respect to employer 106. Fig. 7, item 740, [0096]: process 700 identifies third-party employment data for employment of the user by the associated employer user from a third-party verification system (step 740). The third-party verification system can be, for example, third-party verification system 146 of FIG. 1); 
sending a request to the organization to search for information about the person that substantiates the assertion, wherein the information comprises payroll data (see [0042-0043]: verified employment data includes payroll data. [0056]: Employment verification system 102 may also receive user input through graphical user interface 118 requesting verification of employment of user 104 by employers, such as employer 106, so that third parties, such as third party 108, can reasonably rely on assertions of employment made by user 104. [0095-0096]:  When a user is identified from within the payroll data for an identified employer, employment verification system, such as employment verification system 102 is reasonably assured that the user has or has had an employment relationship with the associated employer); 
in response to receiving a reply that substantiates the assertion, generating a verification badge in a context of the organization (see [0098] Process 700 stores the retrieved employment data as verified employment data (step 750). Process 700 generates employment badge from the verified employment data (step 760), with the process terminating thereafter. The employment badge can be in the form in employment badge 150 of FIG. 1); 
transforming the electronic document to display the verification badge in association with the assertion (see Fig. 5); and 
displaying the transformed electronic document within a graphical user interface displayed on a display system, the transformed electronic document including the verification badge in association with the assertion (see Fig. 5, [0086] As depicted, social media interface 500 includes badge image 512).
Shahulhameed does not expressly disclose the following limitations but Lewallen  teaches transforming the electronic document comprising altering one or more of a document object model and a cascading style sheet (see col. 7 lines 43-67:  Another aspect of the DOM is that it allows a document, or program or any component in the system to be expressed as a hierarchical relationship of objects that may separately be manipulated. Each element is maintained with attributes of the element. This allows a user to delete, add, or change an element, change its content or add, delete or change an attribute. For instance, the different parts of a document, such as sections, images, chapters, etc., may each be expressed as a DOM element in a hierarchical tree of DOM elements that define the entire document. Further, an HTML page may be expressed in a DOM tree where the elements of the HTML page, including user interface elements and program components, are expressed in a hierarchical relationship. The DOM makes all of the objects in a page, e.g., and HTML or XML page, such as images, forms, and even CSS properties, accessible to an application program. Various W3C API functions are available for manipulating DOM objects arranged in a hierarchical relationship. By manipulating particular DOM objects of an HTML page using W3C API interfaces or their corresponding implementation in a particular web browser or operating system, the user may specifically alter particular sections of the HTML page by manipulating the element(s) without affecting other sections of the HTML page defined in other elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the badge creation and the displaying of the badge on a webpage of Shahulhameed, transforming the electronic document comprising altering one or more of a document object model and a cascading style sheet as taught by Lewallen so that “the user may specifically alter particular sections of the HTML page by manipulating the element(s) without affecting other sections of the HTML page defined in other elements” (col. 8 lines 1-5).

Claims 2, 9, and 16: The combination of Shahulhameed and Lewallen discloses the claimed invention as applied to claims 1, 8 and 15 above. Shahulhameed further discloses wherein the electronic document is a social media profile of the person, the method further comprising: receiving login information for a first user to access a social media platform, wherein the login information creates an access context in which the first user accesses the electronic document; and accessing the social media profile according to the access context (see [0034]: User 104 accesses user account 112 by entering login information 114 into user verification interface 116 of graphical user interface 118. As shown, login information 114 can include username 120 and password 122).  

Claims 3, 10, and 17: The combination of Shahulhameed and Lewallen discloses the claimed invention as applied to claims 2, 9 and 16 above. Shahulhameed further discloses wherein the social media profile comprises a resume for the person, and wherein the assertion is selected from one of a prior job, a prior position, a current position, a current job, a current company, a prior company, a college attended, and a degree obtained (see [0030]: As depicted, user 104 is a person who makes an assertion of current employment by, current association with, previous employment by, or previous association with an entity, such as employer. Fig. 5, background summary).  

Claims 4, 11, and 18: The combination of Shahulhameed and Lewallen discloses the claimed invention as applied to claims 2, 9 and 16 above. Shahulhameed further discloses, wherein the organization is a payroll services organization, and the information about the person is payroll data of employment services data selected from the group consisting of a salary paid to an employee by an employer, a wage paid to the employee by the employer, a bonus paid to the employee by the employer, and a tax deductions to the employer based on the employment of the employee (see [0042]: Employment service data 136 can include, for example, payroll data 142. Payroll data 142 is employment services data 136 that relates to financial records of, for example but not limited to, salaries paid to employees of employer 106, wages paid to employees of employer 106, bonuses paid to employees of employer 106, and tax deductions to employer 106 based on the employment of employees of employer 106. ).  

Claims 5, 12, and 19: The combination of Shahulhameed and Lewallen discloses the claimed invention as applied to claims 2, 9 and 16 above. Shahulhameed further discloses sending the request to the organization within the access context, wherein the organization searches a database in response to determining that the first user is permitted to access the database (see [0100]: Process 800 begins by receiving a request from a social media system to access verified employment data (step 810). The request can include an encrypted string of login information, such as login information 114 of FIG. 1, identifying a specific user account, such as user account 112 of FIG. 1, or a specific verified employment data, such as verified employment data 128 of FIG. 1. In an illustrative embodiment, the request includes an encrypted string of group of variables 164. In an illustrative embodiment, the social media system utilizes a badge link, such as badge link 166 to request access to the verified employment data. [0101]: Process 800 accesses user account based on information in the request (step 820). Process 800 then retrieves associated verified employment data (step 830) and generates an employment badge).

Claims 6, 13 and 20: The combination of Shahulhameed and Lewallen discloses the claimed invention as applied to claims 1, 8 and 15 above. Shahulhameed further discloses wherein generating the verification badge in the context of the organization comprises: identifying a graphic image that is associated with the organization; and generating a verification badge that includes the graphic image (see [0040]: Verified employment data 128 can include employer image 134. Employer image 134 is one or more graphic images that are associated with, or can uniquely identify employer 106. See Fig. 5, item 512. [0045]:  Badge generator 152 generates employment badge 150 when a request is received from social media system 154 for the display of verified employment data 128 in user profile 156. Employment badge 150 is a graphical attestation by employment verification system 102 of the veracity of verified employment data 128 as displayed in user profile 156 of social media system 154. Employment that 150 can include, for example but not limited to, at least one of identifier 158, images 160, and timestamp 162).  

Claims 7, 14 and 21: The combination of Shahulhameed and Lewallen discloses the claimed invention as applied to claims 1, 8 and 15 above. Shahulhameed further discloses wherein generating the verification badge in the context of the organization comprises: generating a time stamp in response to receiving a reply that substantiates the assertion; and generating a verification badge that includes the time stamp (see [0045], [[0051] In an illustrative embodiment, badge generator 152 dynamically generates employment badge 150 when employment verification system 102 receives a request from social media system 154. Employment badge 150 can therefore include timestamp 162.)

Response to Arguments
Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection has been made in view of the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        Primary Examiner, Art Unit 3629/GABRIELLE A MCCORMICK/